Citation Nr: 0805513	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
residuals of a right eye injury.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran has unverified military service from October 1970 
to February 1984. 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

A personal hearing was held in December 2007 at the RO that 
was conducted by the undersigned Veterans Law Judge. At the 
personal hearing the veteran submitted additional evidence 
and waived initial consideration of the evidence by the 
Agency of Original Jurisdiction (AOJ) in accord with 38 
C.F.R. § 20.1304 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims folder shows that at some point in the 
past his file may have been rebuilt. The record does not 
reveal any official verification of the veteran's military 
service, and the claims folder is absent for his DD 214(s), 
Certificate of Release or Discharge from Active Duty. 
Curiously, the veteran's service personnel records are absent 
for certain unit assignments, including his unit assignment 
during a claimed stressor in 1973. The DD 214(s) may reveal 
important information regarding his service connection for 
PTSD claim, and it should be obtained along with any possible 
missing personnel records and official verification of his 
military service.

The veteran's appeal also includes an increased (compensable) 
rating for residuals of a right eye injury. It is noteworthy 
that there has been some length in time since his last 
medical examination of the eye in July 2005. In addition, at 
the December 2007 personal hearing at the RO, the veteran 
reported that he had decreased visual acuity and other eye 
problems since the last VA examination, potentially 
indicating an increase in disablement. As a result, it is 
apparent that additional clinical information would be 
helpful.  

In addition, during pendency of the claim, the United States 
Court of Appeals for Veterans Claims established significant 
new requirements with respect to the content of the duty-to-
assist notice which must be provided to a veteran seeking a 
higher rating. Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. 
App. Jan. 30, 2008). VA is required to notify the veteran 
concerning these requirements.                       

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice to the veteran regarding the 
claim for an increased (compensable) 
rating for residuals of an eye injury that 
meets the requirements set forth and 
identified in Vazquez-Flores v. Peake, No. 
05-355 (U.S. Vet. App. Jan. 30, 2008).

2.  The RO should contact the relevant 
service department and request the 
veteran's DD Form 214(s) and all available 
service personnel records, not already 
associated with the claims folder, if any, 
and also verify the veteran's military 
service, reported as from October 1970 to 
February 1984, including the character of 
the veteran's discharge.

3.  The veteran should be afforded a VA 
ophthalmology examination to determine the 
extent and severity of his service 
connected residuals of a right eye injury. 
The examiner should specifically render 
findings with respect to the extent to 
which the veteran experiences impairment 
of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, 
related to his service connected right eye 
disability. To the extent possible, the 
examiner should distinguish the symptoms, 
if any, attributable to service connected 
residuals of a right eye injury from any 
other right eye disorders. However, if it 
is not medically possible to do so, the 
examiner should clearly so state.

4.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claims. If the claims 
remain denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, and 
they should have the opportunity to 
respond. The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



